Citation Nr: 0818352	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-41 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable rating for the residuals of 
colon cancer, to include restoration of a 100 percent rating.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran waived 
agency of original jurisdiction of additional evidence 
received after a September 2006 supplemental statement of the 
case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran was notified at his address of record in 
October 2004 of a scheduled VA examination associated with 
his service-connected colon cancer, but records show he 
failed to report.

3.  The proper procedures for a rating reduction were 
followed; in January 2005 the RO notified the veteran of a 
proposed compensation reduction and in a March 2005 rating 
decision reduced the service-connected disability rating from 
100 percent to 0 percent effective June 1, 2005.

4.  The medical evidence shows the veteran underwent a total 
colectomy in May 2003 for adenocarcinoma with metastases into 
two resected lymph nodes and that he completed chemotherapy 
in March 2004; his residuals of colon cancer are presently 
manifested by no more than chronic diarrhea without malignant 
neoplasm recurrence or additional metastasis.




CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of 
colon cancer, to include restoration of a 100 percent rating, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105(e), 4.114, Diagnostic Code 
7343 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2005.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The Board 
further finds that through statements submitted in support of 
his appeal the veteran has demonstrated actual knowledge of 
all relevant VA laws and regulations concerning his claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
rating criteria were reported in the July 2005 VCAA notice 
and in a subsequent August 2005 statement of the case.  The 
veteran and his service representatives have provided 
statements demonstrating full knowledge of the applicable 
law.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  VA correspondence received in February 2006 noted 
a search revealed no evidence of treatment at the Augusta, 
Georgia, VA medical center.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran was treated for 
chronic ulcerative colitis and was found to be unfit for 
service by a physical evaluation board in July 1975.  Records 
also show he was treated for toxic hepatitis, renal 
insufficiency, and dermatitis secondary to Azulfidine 
therapy.  VA examination in September 1975 included a 
diagnosis of chronic ulcerative colitis, but revealed no 
evidence of toxic hepatitis.  A September 1975 rating 
decision established service connection for chronic 
ulcerative colitis and denied service connection for the 
residuals of toxic hepatitis.  

Post service medical treatment records show that in December 
1990 the veteran was provided a diagnosis of hepatitis, of 
unclear etiology, possibly drug induced.  An August 1998 
report noted a history of an unknown mental disorder being 
followed by a psychiatrist.  A January 1999 report noted 
elevated liver function test findings with no definitive 
diagnosis.  A liver biopsy was non-revealing.  Records show 
the veteran underwent a total colectomy in May 2003 for 
adenocarcinoma with metastases into two out of the twenty-
eight lymph nodes resected.  

VA gastrointestinal disorders examination in January 2004 
found it was as likely as not that the veteran's colon cancer 
developed as a result of his longstanding history of 
inflammatory bowel disease or Crohn's disease.  A February 
2004 examination report noted the veteran complained of a 
history of rectal bleeding, cramps, and frequent diarrhea 
since the 1970's.  It was also noted that he had been treated 
for Crohn's disease and ulcerative colitis over many years 
with a gradual worsening of symptoms.  His most noticeable 
symptom was diarrhea which he reported occurred from seven to 
ten times per day.  The veteran stated he had been on 
chemotherapy since June 2003 which caused fatigue and 
fluctuations in appetite and weight, but that his prior 
symptoms of cramps and diarrhea had continued at 
approximately the same frequency.  It was the examiner's 
opinion that the veteran's current symptoms were primarily 
due to his Crohn's disease with minimal, if any, change in 
symptoms due to the cancer or resection of his cancer.  

VA rating action in February 2004 established service 
connection for colon cancer.  A 100 percent rating effective 
from May 22, 2003, was assigned under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7343 (2003).  The decision 
also noted a 30 percent rating for ulcerative colitis under 
Diagnostic Code 7323 effective from August 21, 2000.  

In correspondence dated in October 2004 the RO notified the 
veteran that an examination was required to re-evaluate his 
service-connected disability.  It was noted that failure to 
report for the required examination could result in the 
reduction or discontinuance of VA compensation.  Records show 
the veteran failed to report for his scheduled VA examination 
in November 2004.  

In correspondence dated January 3, 2005, the RO notified the 
veteran of a proposed compensation reduction based upon his 
failure to report for a required VA examination.  No 
subsequent response was received from the veteran, and in a 
March 16, 2005, rating decision the RO reduced the service-
connected disability rating for colon cancer from 100 percent 
to 0 percent effective June 1, 2005.

An April 2005 private medical report noted the veteran had 
completed chemotherapy in March 2004.  It was noted there had 
been no evidence of recurrence since then and that a 
computerized tomography (CT) scan in September revealed no 
evidence of metastatic disease.  The diagnoses included 
colorectal cancer, status post adjuvant chemotherapy 
following resection without evidence of recurrence of 
disease, and elevated liver profile enzymes which may 
represent hepatitis or the possible recurrence of cancer.  

In correspondence dated in May 2005 the veteran requested 
entitlement to service connection for liver disease and 
hepatitis secondary to colon cancer.  In separate 
correspondence dated in May 2005 he stated he had been 
undergoing monthly chemotherapy treatments at the time of his 
scheduled VA examination in November 2004.  He stated that on 
the day of his examination he was experiencing the side 
effects of chemotherapy treatment.  

A May 2005 private medical statement noted the veteran had 
continued significant elevation of liver enzymes, possibly 
due to chronic autoimmune hepatitis.  The physician stated it 
was unclear if autoimmune hepatitis had any relationship to 
the veteran's Crohn's disease and ulcerative colitis, but 
that since they were clearly both autoimmune disorders they 
may likely have the same origin.  

In his July 2005 notice of disagreement the veteran stated 
the reduction had created an extreme financial hardship and 
stress.  He stated his financial hardship also prevented his 
ability to continue chemotherapy and other medical 
intervention at the Augusta, Georgia, VA medical facility.  
He asserted, in essence, that the fact that he was a high 
risk client for cancer recurrence should be considered.  

On VA examination in July 2005 the veteran reported that he 
had been treated with chemotherapy for about a year which he 
completed seven to eight months earlier.  The examiner noted 
the veteran denied any related symptoms of colon cancer and 
that examination was normal without palpable organomegaly, 
hernia, or tenderness.  The diagnosis was colon cancer by 
prior diagnosis with completion of chemotherapy and 
apparently negative subsequent follow-up.  

In an August 2005 rating decision the RO denied entitlement 
to service connection for autoimmune hepatitis (claimed as 
liver disease).  The veteran submitted a notice of 
disagreement from that determination, but did not perfect his 
appeal.  A March 2006 VA examination report noted it was 
unlikely that a hepatitis currently existed or that the 
veteran's prior hepatitis had any relationship to the current 
abnormalities.  

In an April 2006 statement in support of his claim the 
veteran asserted that his pain and suffering over all the 
years warranted more than the 30 percent compensation he 
received.  He stated that at this point in his life he did 
not have many employment opportunities.  In subsequent 
statements he asserted that his colon cancer had not been 
completely cured.

VA examination in May 2006 revealed a history of colon cancer 
and malignant tumor onset in November 2002 with resection and 
chemotherapy.  The disorder was noted to be improved with no 
residuals and no current treatment.  The diagnosis was a 
history of colon cancer, considered to be free of disease.  
It was noted there were no significant effects on usual 
occupation and no effects on daily activities.  

VA medical correspondence received by the RO in August 2006 
noted the veteran had stage IIIB colon cancer completely 
resected in May 2003, but that because of positive lymph 
nodes it could not be stated that he was completely rid of 
the cancer and would be at risk for recurrence for the rest 
of his life.  It was also noted that because the majority of 
his colon had been resected he had chronic diarrhea that 
would require oral antimotility agents for life to decrease 
his daily number of bowel movements.  A November 2007 VA 
medical statement noted the veteran was receiving treatment 
including for stage IIIB adenoma of the colon status post 
total colectomy in 2003, Crohn's disease, and depression.  No 
opinion as to etiology for depression was provided.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

VA regulations provide, generally, that when a claimant fails 
to report for a reexamination and the issue is continuing 
entitlement, VA shall issue a pretermination notice advising 
the payee that payment for the disability or disabilities for 
which the reexamination was scheduled will be discontinued or 
reduced to the lower evaluation.  The notice shall include 
the prospective date of discontinuance or reduction, the 
reason therefore, and a statement of the claimant's 
procedural and appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for a reexamination or to present evidence that payment for 
the disability or disabilities for which the reexamination 
was scheduled should not be discontinued or reduced.  If 
there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination notice 
or the date of last payment, whichever is later.  If notice 
is received that the claimant is willing to report for a 
reexamination before payment has been discontinued or 
reduced, action to adjust payment shall be deferred.  See 
38 C.F.R. § 3.655(c) (2007).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e) (2007).

Regulations provide that ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2007).

731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Ratin
g

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).



732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess
100

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (2007).

7329
Intestine, large, resection of:
Rating

With severe symptoms, objectively supported by 
examination findings
40

With moderate symptoms
20

With slight symptoms
10
Note: Where residual adhesions constitute the predominant 
disability, rate under diagnostic code 7301.
38 C.F.R. § 4.114, Diagnostic Code 7329 (2007).

733
2
Rectum and anus, impairment of sphincter control:
Ratin
g

Complete loss of sphincter control
100

Extensive leakage and fairly frequent involuntary 
bowel movements
60

Occasional involuntary bowel movements, 
necessitating wearing of pad
30

Constant slight, or occasional moderate leakage.
10

Healed or slight, without leakage
0
38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).



7343
Malignant neoplasms of the digestive system, 
exclusive of skin growths
100
Note: A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure. Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of §§3.105(e) 
of this chapter. If there has been no local recurrence or 
metastasis, rate on residuals.
38 C.F.R. § 4.114, Diagnostic Code 7343 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Analysis

As an initial matter, the Board finds that the veteran was 
notified at his address of record in October 2004 of a 
scheduled VA examination associated with his service-
connected colon cancer and that VA records show he failed to 
report.  No information was provided as reason for the 
failure to report at that time or for many months after the 
scheduled date for examination.  There was no response within 
60 days of the January 2005 VA notice of proposed reduction 
and in March 2005 the RO properly reduced the rating.  The 
proper procedures for a rating reduction under 38 C.F.R. 
§ 3.655(c) were followed in this case.

The Board also finds that the medical evidence shows the 
veteran underwent a total colectomy in May 2003 for 
adenocarcinoma with metastases into two lymph nodes and that 
he completed chemotherapy in March 2004.  Although there is 
inconsistent evidence as to the date the veteran completed 
chemotherapy, there is no probative evidence demonstrating 
chemotherapy treatment after January 1, 2005.  On VA 
examination in July 2005 the veteran reported he had 
completed treatment about seven to eight months earlier.  
Although the rating here was reduced for failure to report 
for a scheduled VA examination, the subsequently provided VA 
examination in July 2005 demonstrated a reduction was also 
warranted based upon the findings of the mandatory 
examination under Diagnostic Code 7343.  There was no further 
reduction in compensation payments, however, as to require an 
additional notice.  In the absence of probative evidence of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure treatment after January 1, 2005, the 
Board finds the June 1, 2005, effective date for reduction 
was proper.  

Based upon the evidence of record, the Board finds the 
veteran's residuals of colon cancer are presently manifested 
by no more than chronic diarrhea and a lifelong risk for 
cancer recurrence.  There is no current evidence of malignant 
neoplasm recurrence or additional metastasis to warrant a 
schedular 100 percent rating under Diagnostic Code 7343.  As 
such, VA regulations require rating based upon the residuals 
of the post-treatment malignant neoplasm.  It is also 
significant to note that the veteran is in receipt of a 30 
percent rating for service-connected ulcerative colitis under 
Diagnostic Code 7323 and that VA regulations prohibit the 
combined rating of disorders under diagnostic codes number 
7301 to 7329, inclusive.  A single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.  

Upon consideration of all applicable rating criteria for the 
veteran's current gastrointestinal symptoms due either to his 
service-connected disabilities of chronic ulcerative colitis 
or residuals of colon cancer, the Board finds the veteran 
warrants no more than the presently assigned 30 percent 
schedular rating.  Under the criteria for the veteran's 
assigned rating for Diagnostic Code 7323 the next higher 
rating would require severe ulcerative colitis with numerous 
attacks per year, malnutrition, and only fair health during 
periods of remission.  The overall disability does not 
warrant elevation to this level.  

Alternatively, the veteran's service-connected chronic 
ulcerative colitis and residuals of colon cancer could be, 
perhaps most appropriately, rated under the criteria of 
Diagnostic Code 7319.  A schedular rating in excess of 30 
percent, however, is not possible under this diagnostic code.  
The Board notes there is also no evidence of an impairment of 
sphincter control with leakage or the required necessity for 
wearing pads for consideration under the criteria of 
Diagnostic Code 7332.  While the veteran's service-connected 
residuals of colon cancer may be alternatively rated under 
Diagnostic Code 7329, there is no probative evidence of more 
than moderate symptoms due to resection of the large 
intestine.  In fact, it was the opinion of the February 2004 
VA examiner that the veteran's current symptoms were 
primarily due to his Crohn's disease with minimal, if any, 
change in symptoms due to the cancer or resection of his 
cancer.  The veteran's overall gastrointestinal disabilities 
do not warrant elevation to the level of severe symptoms 
objectively supported by examination findings.  In addition, 
the evidence does not indicate that his depression is related 
to his service-connected disabilities.  

While the veteran may believe his service-connected 
gastrointestinal disabilities are more severe than indicated 
by the present ratings, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board finds the 
evidence of record does not demonstrate any higher, 
"staged," or separate ratings are warranted.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to these service-connected disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disabilities are adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  The May 2006 VA examiner's opinion that 
there was no significant effect on usual occupation and no 
effects on daily activities is persuasive.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to a compensable rating for the residuals of 
colon cancer, to include restoration of a 100 percent rating, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


